DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ arguments/amendments dated 10/19/2021.

Elected Species


    PNG
    media_image1.png
    853
    673
    media_image1.png
    Greyscale

 As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was again expanded to find an examinable species.

Examinable Species
The examinable species is represented 9H-Xanthene-9,9-d2:

    PNG
    media_image2.png
    147
    235
    media_image2.png
    Greyscale

The examinable species reads on claims 1-2, 7, 12-20.  Claims 3-6, 8-11 are withdrawn from further consideration as not reading on the examinable species.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Hong (Angewandte Chemie, International Edition (2014), 53(39), 10403-10407).

Regarding Claim 1-2, 7 and 19, Hong teaches [D2]-xanthene (page 10405). The STN abstract shows the structure as presented above in section 6.  [D2]-xanthene = 9H-Xanthene-9,9-d2 reads on applicants’ Formula 1 wherein E = O; A1-A8 = CRA, RA = hydrogen; D = CRd1Rd2, Rd1 and Rd2 = deuterium (per claims 1-2 and 7).
Hong describes using [D2]-xanthene in a solution with 2-Sc (page 104) which is a formulation (per claim 19).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the devices of claims 12-13, 17 and 20.
A search of the prior art did not show the claimed invention. The closest prior art at exemplified by Hong teaches applicants’ Formula 1 but fails to teach any devices containing Formula 1 as required by the above independent claims.
Claims 12-18 and 20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786